DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Park et al. (UYS 2012/0068136 A1).
Regarding claim 1, Park teaches in Figure 3-4 and related text e.g. a memory device (Fig.3-4A), comprising: a first conductive line (WL0-2; Para. 0050) on a substrate (100; Fig.3) and extending in a first horizontal direction (right direction); a second conductive line (BL1-3; Fig.3) on the first conductive line (WL0-3) and extending in a second horizontal direction (Y direction) that is perpendicular to the first horizontal direction (X direction); and a memory cell (memory cell in between WL2 and BL3) between the first conductive line (WL2) and the second conductive line (BL3), the memory cell: including a variable resistance memory layer (152; Fig.4A; Para. 0066), a buffer resistance layer (142; Fig.4A), and a switch material pattern (DP; Fig.4A), extending in a vertical direction (vertical direction) that is perpendicular to the first 
Regarding claim 2, Park teaches in Figure 3-4 and related text e.g. the variable resistance memory layer has a circular horizontal cross-section, and the buffer resistance layer has a ring-shaped horizontal cross-section surrounding a periphery of the variable resistance memory layer (Cp1; Cp2; Fig.3; Para. 0050).
Regarding claim 3, Park teaches in Figure 3-4 and related text e.g. the variable resistance memory layer has a square horizontal cross-section (Variable resistance memory layer square; Fig.4), and the buffer resistance layer extends along each of lateral sides of the variable resistance memory layer ( Fig.4A).
Regarding claim 10, Park teaches in Figure 3-4 and related text e.g. the memory cell has a tapered shape extending from a lower portion to an upper portion in the vertical direction and having a decreasing horizontal width (tapered shape 152 from the upper to vertical direction and having a decreasing horizontal width; Fig.5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US 2017/0243919 A1) in view of Cho (US 2015/0187842 A1).  
Regarding claim 11,  Seong teaches in figures 1-24 and related text e.g. a memory device (Fig. 1), comprising: a plurality of first conductive lines (110;  Para.0034) on a substrate (102; Para. 0034) and extending in a first horizontal direction (X-direction); a plurality of second conductive lines (120; Para. 0036) on the plurality of first conductive lines (110) and extending in a second horizontal direction that is perpendicular to the first horizontal direction (Y-direction); and a plurality of memory cells (130; Fig.1 and 3; Para .0032) respectively between the plurality of first conductive lines (110) and the plurality of second conductive lines (120) , each memory cell of the plurality of memory cells including: a lower electrode (bottom electrode; Para. 0039), an intermediate electrode (ME; Fig.3; Para. 0039) an upper electrode (TE; 
Seong does not teach wherein the variable resistance memory layer includes a recess that is concave (164Rand 164 is concaved; Fig.19B; Para. 0173).
However, Cho teaches variable resistance memory layer includes a recess that is concave (401; recessed bottom surface and the bottom surface is concave down).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date, a variable resistance memory layer includes a recess that is concave in the device of Seong as taught by Cho since such modification would have involved a mere change in size/shape of a component. A change in shape is generally recognized as being with the level of ordinary skill in the art MPEP § 2144.04 IV B. 
Regarding claim 12, Seong teaches in figures 1-24 and related text e.g. the buffer resistance layer (142) surrounds a periphery of the variable resistance memory layer (132; Fig.3).

Regarding claim 13, Seong teaches in figures 1-24 and related text e.g. in each of the plurality of memory cells, buffer resistance layers extend along both lateral sides of the variable resistance memory layer (multiple memory cells and 142 extends on the lateral side of the variable resistance memory layer; Fig.3).
Regarding claim 15, Seong teaches in figures 1-24 and related text e.g. the variable resistance memory layer surrounds a periphery of the buffer resistance layer (132 surrounds a periphery of the buffer 142; Fig.3).
Regarding claim 16, Seong teaches in figures 1-24 and related text e.g. in each of the plurality of memory cells, variable resistance memory layers extend along both lateral sides of the buffer resistance layer (132 extend along both lateral sides of the buffer resistance layer; Fig.3).

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 4, 7, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed since the prior art reference on record does not teach the following limitations: “…the variable resistance memory layer has a circular horizontal cross-section, and the buffer resistance layer has a ring-shaped horizontal cross-section surrounding a periphery of the variable resistance memory layer …” with the rest of the limitations of claim 17. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894